NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LEONARDO RAMOS-HERNANDEZ,
Plaintiff-Appellant, -
V.
UNITED STATES,
Defen,dan.t-Appellee,
AND
ANDREW TOMBLEY, ROSA LOPEZ, RYAN
STARKEY, KENNETH ROYALS, AND ALFREDO
ZABALA, JR.,
Defendants~Appellees.
2012-1155
Appea1 from the United States District C0urt for the
District of C010rad0 in case n0. 11-CV-1073, Magistrate
Judge B0yd N. B01and.
ON MOTION
ORDER

RAMOS-HERNANDEZ V. US
2
Leonardo Ramos-Hernandez responds to this court’s
January 26, 2012 order directing him to show cause why
this appeal should not be dismissed for lack of jurisdic-
tion. Ramos-Hernandez also moves to waive the payment
of the court’s docket fee.
On January 25, 2012, the United States District
Court for the District of Colorado dismissed Ramos-
Hernandez’s complaint and issued judgment This court
will consider Ramos-Hernandez’s response to this court’s
order as a timely notice of appeal from that judgment
Because the district court Aanted Ramos-
Hernandez’s motion for leave to proceed in forma pau-
peris, he does not need to pay this court’s docketing fee.
Accordingly,
IT ls ORDERED THAT:
The motion for waiver of this court’s docketing fee is
granted Ramos-Hernandez’s brief is due within 21 days
from the date of filing of this 0rder.
APR 1 9 2012
FOR THE CoURT
/s/ J an Horbaly
Date J an Horbaly
Clerk
cci Leonard0 Ramos-Hernandez (Informal Brief Form
Enclosed)
Michael Goodman, Esq. F||_E[)
U.S. COURT 0F APPEALS FDFl
325 msFenEaALc1acu:T
APR 10 2012
JAN HOHBALY
CLERK .